EXHIBIT 10.62
AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT
          This Amended and Restated Change in Control Agreement (“Agreement”) is
made by and between Citizens Republic Bancorp, Inc., a Michigan corporation
(“Corporation”), and _________________________ (“Executive”). The effective date
of this Agreement shall be _________________.
          The Executive and the Corporation are parties to that certain Amended
and Restated Change in Control Agreement, dated as of _____________________ (the
“Prior Agreement”). The Corporation now desires to restate the Prior Agreement
to reflect changes promulgated by the compensation and human resources committee
of the board of directors of the Corporation designed to place structure around
the overall change in control program of the Corporation and to provide
consistency in terms of the level of benefits offered in accordance with the
level of positions within the Corporation that are eligible to participate in
the program.
          The Executive agrees to such changes and reduction in benefits
including, but not limited to, any reduction in the Severance Payment as
provided for in the Prior Agreement in consideration of, as the case may be
(i) the agreement of the Corporation to increase Executive’s base salary, (ii)
the granting of a short term or long term incentive award to Executive, or
(iii) the continuance of Executive’s employment with the Corporation (or a
subsidiary thereof) following the termination of Executive’s employment from his
or her previous position with the Corporation.
          The Corporation anticipates the valuable services that the Executive
will render on behalf of the Corporation and its subsidiary banks throughout
this Agreement and is desirous of having some assurance that the Executive will
continue as an employee and that, in the event of a possible Change in Control
of the Corporation, the Executive will be able to perform the Executive’s duties
without undue concern for the Executive’s personal financial well-being; and
     The Executive is willing to serve as an employee of the Corporation under
such circumstances.
     Accordingly, the Corporation and the Executive agree as follows:
1. In order to protect the Executive against the possible consequences of a
Change in Control of the Corporation, as defined in paragraph 2 of this
Agreement, and thereby to induce the Executive to serve as an officer of the
Corporation or a subsidiary bank the Corporation agrees that if (a) there is
such a Change in Control of the Corporation and (b) the Executive experiences a
“separation from service” from the Corporation or a subsidiary thereof within
the meaning of Code Section 409A (a “Separation from Service”) under the
circumstances described in paragraph 3 of this Agreement, then:
     A. (1) The Corporation shall pay the Executive a lump sum amount in cash
equal to the sum of (a) _____ times the Executive’s annual base salary
immediately prior to the Change in Control (or if higher, the annual base salary
on the date the Executive’s employment is terminated) and (b) _____ times the
average of the annual bonuses paid to the Executive in the last three full
calendar years of employment under the Citizens Republic Bancorp, Inc.
Management Incentive Plan (“MIP”) or such comparable plan in which Executive may
have participated (such amount, the “Severance Payment”). In the event that
Executive has not participated in the MIP or comparable plan (either because he
or she was not employed by the Corporation or otherwise) for 3 full calendar
years, then the above referenced bonus amount shall be determined by averaging
the annual bonuses paid to the Executive for the actual number of full calendar
years worked during such 3 calendar year period and for such calendar year(s)
where the Executive did not complete the full calendar year of employment with
the Corporation, then the average percent paid out to participants in the MIP or
comparable plan multiplied by the Executive’s individual participation rate
shall be utilized to determine the amount for such year(s).
               (2) The Severance Payment shall be payable within 60 days
following the date of the Executive’s Separation from Service, provided that,
except as provided with respect to an Anticipatory Termination (as defined in
paragraph 3 below), in the event that the Executive is a “specified employee”
within the meaning of Code Section 409A (with such classification to be
determined in accordance with the methodology established by the applicable
employer) (a “Specified Employee”) as of the date of the Executive’s Separation
from Service, the Severance Payment shall instead be paid, with interest on any
delayed payment at the applicable federal rate provided for in Code
Section 7872(f)(2)(A) (“Interest”), on the

77



--------------------------------------------------------------------------------



 



earlier of the first business day (a) of the seventh month following the
Executive’s Separation from Service, or (b) the Executive’s death following
Separation from Service (the “409A Payment Date”).
               (3) Notwithstanding the foregoing, in the event of an
Anticipatory Termination, the Severance Payment shall be paid as follows: (i) if
such Change in Control is a “change in control event” within the meaning of Code
Section 409A, (A) except as provided in clause (i)(B), on the date of such
Change in Control, or (B) if the Executive is a Specified Employee as of the
date of the Executive’s Separation from Service, on the 409A Payment Date, and
(ii) if such Change in Control is not a “change in control event” within the
meaning of Code Section 409A, (A) except as provided in clause (ii)(B), on the
first business day following the three-month anniversary of the date of such
Anticipatory Termination, or (B) if the Executive is a Specified Employee as of
the date of the Executive’s Separation from Service, on the 409A Payment Date.
Interest with respect to the period, if any, from the date of the Change in
Control until the actual date of payment shall be paid on the Severance Payment
made in connection with an Anticipatory Termination.
               (4) Notwithstanding the foregoing, on the first anniversary of
the effective date of this Agreement, the Severance Payment provided for in
paragraph 1.A(1) shall be reduced from two times base salary plus two times
bonus to one times base salary and one times bonus.
               B. The Executive shall continue to be covered, at the
Corporation’s cost, by the medical and dental benefit plans that are in effect
on the date of the Executive’s Separation from Service and that cover executive
employees, for a period of _________ (___) months (the “Benefit Continuation
Period”) after the Executive’s Separation from Service; provided, however, that
such medical and dental benefits provided during the Benefit Continuation Period
shall be provided in such a manner that such benefits (and the costs and
premiums thereof) are excluded from the Executive’s income for federal income
tax purposes and, if the Corporation reasonably determines that providing
continued coverage under one or more of its health care benefit plans
contemplated herein could be taxable to the Executive, the Corporation shall
provide such benefits at the level required hereby through the purchase of
individual insurance coverage; provided, however, that if during such time
period the Executive should enter into other employment providing comparable
benefits, the Executive’s participation in such plans of the Corporation shall
cease.
               C. If the Executive was furnished with a club membership, that
membership (as it relates to the Executive) shall terminate as of the
Executive’s Separation from Service, and the Corporation either shall transfer
or terminate the membership in accordance with the by-laws and/or rules and
procedures of the applicable club; provided, however, that the Executive shall
incur no new club fees following Separation from Service and also shall have no
further financial liability for new obligations thereunder.
               D. All stock options and restricted stock previously granted by
the Corporation to the Executive, whether or not then exercisable, shall become
immediately vested and exercisable.
               E. For a period of one year following Executive’s Separation from
Service, the Executive shall be entitled to outplacement services provided by an
outplacement service provider designated by the Corporation. The cost of
providing the outplacement services shall be borne solely by the Corporation,
and shall be equal to the lesser of (i) 10% of the Executive’s annual base
salary immediately prior to the Change in Control (or, if higher, the
Executive’s annual base salary as of the date of the Executive’s Separation from
Service) and (ii) $20,000.
               F. If the payment of any of the foregoing amounts or benefits
(when added to any other payments or benefits provided to the Executive in the
nature of compensation) will result in the payment of an excess parachute
payment as that term is defined in Code Section 280G, then in such event, the
amount of the payment shall be decreased to the maximum amount that could be
paid without the payment being deemed an excess parachute payment.
2. For purposes of this Agreement, a “Change in Control” shall mean:
               A. The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule l3d-3 promulgated under the Exchange Act) of 20% or more of
either (1) the then outstanding shares of common stock of the Corporation (the
“Outstanding Corporation Common Stock”) or (2) the combined voting power of the
then outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that for purposes of

78



--------------------------------------------------------------------------------



 



this subparagraph A, the following acquisitions shall not constitute a Change in
Control: (i) any acquisition directly from the Corporation, (ii) any acquisition
by the Corporation, (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Corporation or any corporation
controlled by the Corporation, or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (1), (2) and (3) of
subparagraph C of this paragraph 2; or
          B. Individuals who, as of the date hereof, constitute the Board of
Directors of the Corporation (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors; provided, however,
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Corporation’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Corporation in which such person is named as a nominee for director,
without written objection to such nomination) shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
contests by or on behalf of a person other than the Board of Directors of the
Corporation; or
          C. Consummation of a reorganization, merger, share exchange with
another corporation pursuant to Michigan Compiled Laws Section 450.1702, or
consolidation, sale or other disposition of all or substantially all of the
assets of the Corporation (a “Business Combination”), in each case, unless,
following such Business Combination: (1) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 65% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Corporation Common Stock and Outstanding
Corporation Voting Securities, as the case may be; (2) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Corporation or such corporation resulting from
the Business Combination) beneficially owns, directly or indirectly, 20% or more
of, respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination; and (3) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board immediately
prior to the time of the execution of the initial agreement, or of the action of
the Board of Directors of the Corporation, providing for such Business
Combination; or
          D. Approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.
3. Executive’s Separation from Service shall be as described in this paragraph 3
if the Separation from Service results from the Executive’s termination of
employment at any time within 3 months prior to (such termination of employment,
an “Anticipatory Termination”), on the date of, or within 24 months after a
Change in Control of the Corporation as defined in paragraph 2 of this Agreement
either by (a) involuntary dismissal by the Corporation; or (b) the Executive’s
constructive termination as described in the following sentences of this
paragraph 3. If (i) there is a significant reduction in the scope of the
Executive’s authority or in the extent of the Executive’s powers, functions,
duties or responsibilities, or (ii) the Executive’s annual rate of compensation
is reduced or fringe benefits, including relocation benefits, are not provided
to the Executive on a basis commensurate with other executives of the
Corporation and its subsidiary banks, or (iii) there are changes in the
Executive’s responsibilities for the Corporation which require moving the
Executive’s job location to a location outside of the lower peninsula of the
State of Michigan, then the Executive shall be entitled to give written notice
thereof to the Board of Directors of the Corporation. If within 60 days
following such notice, the Executive and the Board of Directors of the
Corporation do not resolve the Executive’s concerns to the satisfaction of the
Executive (the Executive’s satisfaction or dissatisfaction to be communicated to
the Board of Directors of the Corporation in writing within such 60 days), the
Executive’s employment shall be deemed to be constructively terminated at the
end of such 60-day period, provided that Executive in fact experiences a
Separation from Service.

79



--------------------------------------------------------------------------------



 



4. The specific arrangements referred to above are not intended to exclude the
Executive’s participation in other benefits available to executive personnel of
the Corporation generally or to preclude other compensation or benefits as may
be authorized by the Corporation’s Board of Directors from time to time provided
however, Executive shall not be eligible to receive any benefits under the
Corporation’s Severance Pay Plan if Executive receives the severance amount and
other benefits under this Agreement.
5. As partial consideration for the above, the Executive agrees not to disclose
any confidential information about the Corporation and its operation to which
the Executive was privy during the course of the Executive’s employment by the
Corporation. Further, the Executive agrees not to accept employment or consult
for or otherwise assist any competitor of the Corporation for a period of _____
months following the Executive’s Separation from Service. For purposes of the
foregoing, “competitor” means any financial institution that conducts business
from any location within 50 miles of any location at which the Corporation or
any subsidiary bank had an office on the day immediately prior to the day on
which the Change in Control of the Corporation occurred.
6. This Agreement shall be binding upon and shall inure to the benefit of the
respective successors, assigns, legal representatives and heirs to the parties.
7. Any payment or delivery required under this agreement shall be subject to all
requirements of the law with regard to withholding, filing, making of reports
and the like, and the Corporation shall use its best efforts to satisfy promptly
all such requirements.
8. Notwithstanding anything contained herein to the contrary, this Agreement
shall be terminated and no benefits to the Executive shall be payable if,
subsequent to the effective date of this Agreement, the Executive accepts a new
position within the Corporation that is not eligible to participate in the
Corporation’s change in control program at the time Executive accepts such
position or if, at any time, the Executive shall resign voluntarily (other than
as provided in paragraph 3), become incapacitated, voluntarily take another
position requiring a substantial portion of the Executive’s time, or die. This
Agreement also shall terminate upon termination for cause of the Executive’s
employment as an officer of the Corporation or any subsidiary bank by the
Incumbent Board. For purposes of the foregoing, “termination for cause” means
termination due to the Executive’s conviction of a felony, a determination that
the Executive is guilty of sexual harassment of another employee, the
Executive’s proven embezzlement from the Corporation or a subsidiary bank, the
Executive’s gross misconduct or incompetence, the Executive’s disclosure of
confidential information of the Corporation or intentional assistance of a
competitor of the Corporation (as defined in paragraph 5), or any other activity
of the Executive which has or may have a material adverse effect on the finances
or business reputation of the Corporation or a subsidiary bank.
9. Any and all disputes, controversies or claims arising out of or in connection
with or relating to this Agreement or any breach or alleged breach thereof
shall, upon the request of either party, be submitted to and settled by
arbitration in the State of Michigan pursuant to the Voluntary Labor Arbitration
Rules, then in effect, of the American Arbitration Association (or at any other
place or under any other form of arbitration mutually acceptable to the parties
involved). The parties hereto specifically agree to arbitrate with the other
party in a proceeding with regard to all issues and disputes, and to permit
pre-hearing discovery in the time and manner provided by the then applicable
Federal Rules of Civil Procedure. This agreement to arbitrate shall be
specifically enforceable under the prevailing arbitration law. Notice of the
demand for arbitration shall be filed, in writing, with the other party to this
Agreement and with the American Arbitration Association. The demand for
arbitration shall be made within a reasonable time after the claim, dispute, or
other matter in question arose where the party asserting the claim should
reasonably have been aware of the same, but in no event later than the
applicable Michigan or federal statute of limitations. The arbitrator shall have
no power to add to, subtract from, or alter the terms of this Agreement, and
shall render a written decision setting forth findings and conclusions only as
to the claims or disputes at issue. Any award by the arbitrator shall be final
and conclusive upon the parties, and a judgement thereon may be entered in the
highest court for the forum, state or federal, having jurisdiction. All expenses
of the arbitration process shall be borne by the Corporation. The Corporation
shall reimburse the Executive for the reasonable fees of legal counsel as
incurred (within ten days following the Corporation’s receipt of an invoice from
the Executive), at any time from the effective date of this Agreement through
the Executive’s remaining lifetime (or, if longer, through the 20th anniversary
of the effective date of this Agreement) in connection with arbitrating the
enforcement of any of the Executive’s rights under this Agreement. However, in
no event shall the Executive be entitled to retain any fees so reimbursed if the
claim brought by the Executive against the Corporation is in the arbitrator’s
sole determination frivolous or was brought in bad faith, and the Corporation
will be entitled to seek repayment from the Executive for such fees after such
determination by the arbitrator. In order

80



--------------------------------------------------------------------------------



 



to comply with Code Section 409A, in no event shall the payments by the
Corporation under this paragraph 9 be made later than the end of the calendar
year next following the calendar year in which such fees and expenses were
incurred, provided, that the Executive shall have submitted an invoice for such
fees and expenses at least ten days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred. The
amount of such legal fees and expenses that the Corporation is obligated to pay
in any given calendar year shall not affect the legal fees and expenses that the
Corporation is obligated to pay in any other calendar year, and the Executive’s
right to have the Corporation pay such legal fees and expenses may not be
liquidated or exchanged for any other benefit.
10. The Corporation may, in consultation with the Executive, modify the
Agreement, in the least restrictive manner necessary and without any diminution
in the value of the payments to the Executive, in order to cause the provisions
of the Agreement to comply with or be exempt from the requirements of Code
Section 409A, so as to avoid the imposition of taxes and penalties on the
Executive pursuant to Code Section 409A. If benefits or payments under this
Agreement must be delayed or reduced to comply with the Emerging Economic
Stabilization Act of 2008, as amended (the “Act”), the Corporation, in
consultation with the Executive, shall modify the Agreement in the least
restrictive manner necessary to comply with the Act.
11. The invalidity or unenforceability of any provision of this Agreement shall
not affect the enforceability or validity of any other provision hereof.
12. This Agreement constitutes the entire agreement of the parties with respect
to the subject matter addressed in this Agreement. This Agreement replaces and
supercedes in the entirety any previous change in control agreement between
Executive and the Corporation, including the Prior Agreement. This Agreement may
be amended only in a written document signed by both the Corporation and the
Executive.
13. This Agreement shall be governed by the laws of the State of Michigan.

              CITIZENS REPUBLIC BANCORP, INC.       EXECUTIVE  
By:
           
 
           

81